DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species E (Fig. 19-24), claims 1-4, 6-14 and 16-20, in the reply filed on 31st March 2022 is acknowledged.
Claim Objections
Claim 1, line 13 is objected to because of the following informalities:    
“a rear central bore defined in the bod” should read “a rear central bore defined in the body”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "a rear central bore defined in the bod" renders the claim indefinite because it is unclear whether the newly added phrase is part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCurry (US 6,637,756).
Regarding claim 1, McCurry teaches a chuck (Abstract) for a power tool (Abstract) comprising: a body (#20) extending along a longitudinal axis (#X) and having a nose portion (#16a) and a tail portion (#26a), a central bore (see annotated fig. below) defined in the body and open to the nose portion (see fig. 2), the central bore extending along the longitudinal axis (#X) and configured to receive a tool bit (Abstract, bore where jaws move into to reactive the work tool); a plurality of angled passageways (#30) defined in the body in communication with the central bore (see fig. 4A), with each passageway disposed at an angle to the longitudinal axis (see annotated fig. below); a plurality of jaws (#16), each jaw at least partially received in one of the passageways (see fig. 2; Column 5, lines 8-10), at least one of the jaws having a rear end (#16b) lying in a first plane (see annotated fig. below) transverse to the longitudinal axis, the jaws moveable in the passageways between an axially forward (Column 6, lines 36-67; Column 7, lines 1-6) and radially inward clamping position (Column 6, lines 36-67) to clamp the tool bit (Abstract) received in the central bore, and an axially rearward (Column 6, lines 36-67; Column 7, lines 1-6) and radially outward retracted position (Column 6, lines 36-67; Column 7, lines 1-6); and a rear central bore (see fig. 3, where #26 has the rear central bore inside it and where threads #27 sit) defined in the bod and a first key drive member (female threads in bore #27) coupled to the tail portion of the body (see fig. 2) and configured to be engaged by a second key drive member (male thread of tool drive shaft not shown; Column 5, lines 1-2) on an output shaft of a power tool (tool output drive shaft itself mentioned in Column 5, lines 1-2 and abstract) to non-rotationally couple the body to the output shaft (when the male threads of output shaft are tightened with female threads of first key member #27, the output shaft is non-rotationally coupled to the body #20), where the first key drive member extends axially from a rearward end (see annotated fig. below) to a forward end (see annotated fig. below) that lies in a second plane (see annotated fig. below) transverse to the longitudinal axis, wherein the second plane is axially forward of the first plane when the jaws are in the retracted position (see annotated fig. below, where jaws are retracted and second plane is axially forward of first plane).

    PNG
    media_image1.png
    813
    760
    media_image1.png
    Greyscale


Regarding claim 2, McCurry teaches the chuck of claim 1, McCurry further discloses: wherein the first key drive member comprises a recess (see fig. 2, where #27 is a recess) defined in the tail portion of the body (see fig. 2).

Regarding claim 4, McCurry teaches the chuck of claim 2, McCurry further discloses: wherein the recess comprises an axial bore (same recess bore #27 seen in fig. 2) having a front end that lies in the second plane (see annotated fig. above and fig. 2, where forward end is the front end of axial bore).
Regarding claim 6, McCurry teaches the chuck of claim 4, McCurry further discloses: wherein the second key drive member comprises a projection (male threads of the output shaft that is inserted in bore #27) extending axially from the output shaft that is received in the axial bore (Column 5, lines 1-2).

Regarding claim 7, McCurry teaches the chuck of claim 1, McCurry further discloses: wherein the first key drive member comprises a projection (formed by the female threads of bore #27) coupled to the tail portion of the body and the second key drive member comprises a recess (formed by the male threads of tool drive shaft not shown but mentioned in Column 5, lines 1-2) in the output shaft, the projection extending from a base wall (maximum diameter portion of the bore #27) on the tail portion of the body that lies in the second plane and configured to engage the recess in the output shaft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCurry (US 6,637,756) in view of Yeoh et al. (US 10,118,281).
Regarding claim 11, McCurry discloses the invention substantially as claimed including: a chuck (Abstract) configured to be coupled to the output shaft (Column 5, lines 1-2), the chuck including a body (#20) extending along the longitudinal axis (#X) and having a nose portion (#16a) and a tail portion (#26a), a central bore (see annotated fig. below) defined in the body and open to the nose portion (see fig. 2), the central bore extending along the longitudinal axis (#X) and configured to receive a tool bit (Abstract, bore when jaws move into to receive the work tool), a plurality of angled passageways (#30) defined in the body in communication with the central bore (see fig. 4A), with each passageway disposed at an acute angle (see annotated fig. below, where angle can be seen to be less than 90 degrees) to the longitudinal axis, and a plurality of jaws (#16), each jaw at least partially received in one of the passageways (see fig. 2; Column 5, lines 8-10), a rear end (#16b) of at least one of the jaws lying in a first plane (see annotated fig. below) transverse to the longitudinal axis, the jaws moveable in the passageways between an axially forward (Column 6, lines 36-67; Column 7, lines 1-6) and radially inward clamping position (Column 6, lines 36-67) to clamp the tool bit (Abstract) received in the central bore, and an axially rearward (Column 6, lines 36-67; Column 7, lines 1-6) and radially outward retracted position (Column 6, lines 36-67; Column 7, lines 1-6); and a first key drive member (female threads in bore #27) coupled to the tail portion of the body (see fig. 2) and a second key drive member (male thread of tool drive shaft not shown; Column 5, lines 1-2) coupled to the output shaft (tool output drive shaft itself mentioned in Column 5, lines 1-2 and abstract), the first and second key drive members configured to engage each other to non-rotationally couple the body to the output shaft (when the male threads of output shaft are tightened with female threads of first key member #27, the output shaft is non-rotationally coupled to the body #20) so that rotation of the output shaft causes rotation of the body (Abstract; Column 2, lines 4-7; the chuck is for a power tool which provides rotation to chuck in order to use the work tool), wherein the first key drive member extends from a rearward end (see annotated fig. below) to a forward end (see annotated fig. below) that lies in a second transverse plane (see annotated fig. below) transverse to the longitudinal axis, and wherein the second plane is axially forward of the first plane when the jaws are in the retracted position (see annotated fig. below, where jaws are retracted and second plane is axially forward of first plane).

    PNG
    media_image1.png
    813
    760
    media_image1.png
    Greyscale

McCurry fails to directly disclose: A power tool comprising: a housing; a motor received in the housing; a switch configured to selectively actuate the motor; an output shaft extending along a longitudinal axis and configured to be rotationally driven by the motor, the output shaft having a front end.
In the same filed of endeavor, namely chucks, Yeoh et al. teaches: A power tool (#100) comprising: a housing (#110); a motor (#114) received in the housing; a switch (#128) configured to selectively actuate the motor; an output shaft (#120, #124, see fig. 3) extending along a longitudinal axis (see annotated fig. below) and configured to be rotationally driven by the motor (Column 6, lines 10-11), the output shaft having a front end (see annotated fig. below).

    PNG
    media_image2.png
    363
    649
    media_image2.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the chuck of McCurry so that it includes a power tool comprising a housing; a motor received in the housing; a switch configured to selectively actuate the motor; an output shaft extending along a longitudinal axis and configured to be rotationally driven by the motor and an output shaft having a front end as taught by Yeoh et al. in order to transfer rotation from the power tool to the chuck and use the workpiece tool effectively by providing constant rotation and force, thus increasing speed and the providing the effective, intended use of the work tool when compared to manually rotating the chuck (Column 3, line 64).

Regarding claim 12, the modified invention of McCurry substantially discloses the invention of claim 11, the modified invention of McCurry further discloses: wherein the first key drive member comprises a recess (see fig. 2, where #27 is a recess of McCurry) defined in the tail portion of the body (see fig. 2 of McCurry).

Regarding claim 14, the modified invention of McCurry substantially discloses the invention of claim 12, the modified invention of McCurry further discloses: wherein the recess comprises an axial bore (same recess bore #27 seen in fig. 2 of McCurry) having a front end (see annotated fig. below and fig. 2, where forward end is the front end of axial bore of McCurry) that lies in the second plane.

    PNG
    media_image1.png
    813
    760
    media_image1.png
    Greyscale


Regarding claim 16, the modified invention of McCurry substantially discloses the invention of claim 14, the modified invention of McCurry further discloses: wherein the second key drive member comprises a projection (male threads of the output shaft that is inserted in bore #27 of McCurry) extending axially from the output shaft that is received in the axial bore (Column 5, lines 1-2 of McCurry).

Regarding claim 17, the modified invention of McCurry substantially discloses the invention of claim 11, the modified invention of McCurry further discloses: wherein the first key drive member comprises a projection (formed by the female threads of bore #27 of McCurry) coupled to the tail portion of the body and the second key drive member comprises a recess (formed by the male threads of tool drive shaft not shown but mentioned in Column 5, lines 1-2 of McCurry) in the output shaft, the projection extending from a base wall (maximum diameter portion of the bore #27 of McCurry) on the tail portion of the body that lies in the second plane and configured to engage the recess in the output shaft.
Allowable Subject Matter
Claims 3, 8-10, 13 and 18-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11th August 2022 have been fully considered but they are not persuasive.
Applicant argues that McCurry fails to disclose “a first key drive member coupled to the tail portion of the body and a second key drive member coupled to the output shaft, the first and second key drive members configured to engage each other to non-rotationally couple the body to the output shaft” because the support shaft 26 is threaded unto the power drive shaft. This is not persuasive because McCurry discloses the threads 27 in the bore of the support shaft 26 are threaded when the chuck A and the power driver shaft is being assembled but when the threaded bore 27 and the threads of the power driver shaft are correctly and completely engaged to each other, the chuck A and the power driver shaft will rotate synchronously and engagement between the threaded bore 27 and the power driver shaft is non-rotational. It is further noted that chuck A is for a power tool driver to receive a work tool such as a twist drill (Column 7, line 30) in its jaws, where a twist drill is for operating in a workpiece and rotates in the clockwise or counter-clockwise direction, thus the engagement of the threaded bore 27 and the power tool drive shaft is non-rotational in order for the twist drill to rotate on either direction and be capable of operating in a workpiece, otherwise the chuck would disconnect from the power tool shaft and it wouldn’t be a chuck for a power tool drive shaft.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722